IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-10254
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

HUGO ROMAN ALMENDAREZ-TORRES,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CR-124-A
                        - - - - - - - - - -
                          August 22, 1996
Before KING, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Hugo Roman Almendarez-Torres appeals his judgment of

conviction and sentence after pleading guilty to reentry after

deportation in violation of 8 U.S.C. § 1326.   He argues that he

was charged with and pleaded guilty to § 1326(a), simple reentry,

but that he was sentenced as if he had pleaded guilty to reentry

following a conviction for an aggravated felony for purposes of

§ 1326(b)(2).   His argument is foreclosed by this court's opinion



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10254
                              - 2 -

in United States v. Vasquez-Olvera, 999 F.2d 943 (5th Cir. 1993),

cert. denied, 510 U.S. 1076 (1994).

     AFFIRMED.